 In the Matter of INTERSTATE WATER COMPANYandLOCAL 146, UTILITYWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE COMMIT-TEE FOR INDUSTRIAL ORGANIZATIONCase No. B-1111.-Decided February 17, 1939Water Filtering and Distributing Industry-Investigation of Representatives:controversy concerning representation of employees:at expiration of contractbetween employer and one union,employeesshifted to another union ; employerwilling to recognize union certified byBoard-Unit Appropriate for CollectiveBargaining:production and maintenance employees,excluding clerical, office,and supervisory employees;no controversy asto-Representatives:proof ofchoice :membership in union ; membership cards checked against pay roll-Certification of Representatives:upon proof of majority representation.Mr. Hyman A. Sehulson,for the Board.Mr. W. M. Acton,of Danville, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., for the U. W. O. C.Mr. John E. Stipp,of Danville, Ill., for the Operating Engineers.Miss Edna Loeb,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 14, 1938, Local 146, Utility Workers Organizing Commit-tee, affiliated with the Committee for Industrial Organization, hereincalled the U. W. O. C., filed with the Regional Director for the Thir-teenth Region (Chicago, Illinois), a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Inter-StateWater Company,' Danville, Illinois, hereincalled the Company, and requesting an investigation and certificationof representatives, pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 20,1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Seriesi The record shows that this is the correctdesignation of the Company.11 N. L. R. B., No. 39.417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October 27, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, theU. W. O. C., and International Union of Operating Engineers, LocalUnion No. 966, herein called the Operating Engineers, a labor organi-zation claiming to represent employees directly affected by theinvestigation.Pursuant to the notice, a hearing was held at Dan-ville, Illinois, on November 3, 1938, before J. J. Fitzpatrick, the TrialExaminer duly designated by the Board.The Board, the Company,the U. W. O. C., and the Operating Engineers were represented bycounsel and participated in the hearing.At the beginning of thehearing, International Union of Hod Carriers, Builders and Com-mon Laborers, Local Union No. 624, herein called the Hod Carriers,appeared by counsel and made a motion for leave to intervene on theground that any decision by the Board in this proceeding would dis-turb the relationship of the Hod Carriers with the Company underthe terms of an alleged agreement with the Company.Althoughafforded opportunity to do so, the Hod Carriers failed to produce anyevidence of the existence of such agreement,2 however, and the motionwas denied by the Trial Examiner for that reason and also for thereason that the Hod Carriers did not claim to represent any indi-viduals then in the employ of the Company and directly affected bythe investigation.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.On November 12, 1938, the Operating Engineers filed a brief inwhich it argued that the Company was engaged in intrastate com-inerceand that the Board, therefore, did not have jurisdiction overthe Company.On the same date, the Hod Carriers filed a brief inwhich it likewise argued that the Board lacked jurisdiction to deter-mine the questions arising in this proceeding, and further contendedthat the Trial Examiner erred in denying the Hod Carriers' motionto intervene.Pursuant to notice duly served on all the parties tothe proceeding and on the Hod Carriers, a hearing for the purposeof oral argument was held before the Board at Washington, D. C.,on January 19, 1939.The U. W. O. C. and the Hod Carriers ap-peared by counsel and participated in the oral argument.The HodCarriers filed a supplemental brief and asked to introduce evidencein support of its claim that it should have been permitted to inter-vene in the proceeding.The Board advised it that it might file aformal written motion to reopen the record for the purpose of intro-2Howard M. Ely, the Company's general superintendent, testified that the Companyhad no contract with any labor organization at the time of the hearing. INTERSTATE WATER COMPANY ET AL.419ducing such evidence.No such motion has been filed. The Boardhas considered all the briefs.The Board has also reviewed the rul-ings of the Trial Examiner on motions and on objections to theadmission of evidence and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Maine corporation licensed to do business inIllinois,with its plant, principal place of business, and propertieslocated in and about D°nville, Illinois. It is engaged in pumping,filtering,purifying, and distributing water for commercial anddomestic use in Danville, Tilton, and Westville, Illinois.The total volume of water distributed by the Company in 1937was 1,668,127,960 gallons, from which the Company derived a grossincome of $277,132.04.Approximately 25 per cent of the Company'stotal volume of water distributed, amounting in value to approxi-mately 14 per cent of its gross revenue, was consumed by four inter-state railroad companies, namely, the Chicago, Milwaukee, St. Paul &Pacific Railroad Company, the New York Central System (Peoria &Eastern, C. C. & St. L., N. Y. C.), the Chicago & Eastern IllinoisRailway Company, and the Wabash Railway Company. The water,delivered to the railroad companies through meters located on theirproperty in Illinois, was used by them to generate steam in theirlocomotives and in the boilers in their local railway shops, and wasalso used by them in processing and for sanitary and drinking pur-poses in these shops.8Approximately 14 per cent of the Company'stotal volume of water, amounting in value to approximately 12 percent of its gross revenue, was distributed by the Company to 75industrial concerns, including the Illinois-Iowa Power Company,located in the vicinity of Danville.Thirty-five per cent of theseindustrial customers are engaged in interstate commerce.Since thereis no local water supply other than that furnished by the Company,a suspension or discontinuance of the Company's services due tolabor disputes would burden and hinder the railroad companies,4 andseriously inconvenience the Company's industrial customers, in theconduct of their activities in interstate commerce.A cessation of the$ The Wabash Railway Company maintains no local shops.4Danville is a regular watering place for the railroad companies.All of them havetanks in or near Danville, at which their locomotives stop in transit to secure waterfor the generation of steam power.The raihoad companies are entirely dependent uponthe Company for the maintenance of these watering facilities.There are other watertanks on the railway routes a number of miles from Danville, but there is no evidencein the record that these tanks are adequate substitutes for the tanks supplied by theCompany. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's operations would undoubtedly likewise work a hardshipon other customers of the Company, namely, the United States PostOffices located in Danville, Tilton, and Westville, Illinois, theWest-ern Union Telegraph Company, the Illinois Bell Telephone Company,and Radio Station WDAN, which are located in Danville, Illinois,and the Danville Commercial-News, a newspaper which is circulatedin Illinois and Indiana.In 1937 the Company's total purchases of raw materials, con-sisting chiefly of pipe, pipe fittings, valves, valve parts, valve boxes,hydrants, hydrant parts, meters, lime, chlorine, nuchar, leadite, andhemp, for use in connection with its distribution system, amountedto approximately $35,514.36 in value.Approximately 24 per cent ofthese materials were purchased outside of Illinois.II.THE ORGANIZATIONS INVOLVEDLocal 146, Utility Workers Organizing Committee, is a labor organ-ization affiliatedwith the Committee for Industrial Organization,admitting to membership employees of the Company.International Union of Operating Engineers, Local Union No. 966,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONOn January 21, 1937, the Company entered into a written agree-ment with the Operating Engineers as the representative of the Com-pany's employees, with a verbal understanding that the agreementwas to be effective for 1 year from the date of its execution.Uponthe expiration of the contract in January 1938, the Company andthe Operating Engineers were unable to agree upon the terms of anew contract and shortly thereafter a number of the Company'semployees decided to transfer their allegiance to the U. W. O. C.In April 1938 several employees informed Howard M. Ely, generalsuperintendent of the Company, that a majority of the employeeswere going to affiliate with the U. W. O. C. and asked him whetherthe Company would bargain with that organization.After havingdiscussed the matter with D. H. Long, president of the Company,Ely advised the employees that the Company would bargain withany union certified by the Board as the representative of a majorityof its employees.The U. W. O. C. secured its local charter onJune 6 and on June 14 filed with the Regional Director its petitionfor investigation and certification of representatives.On June 30representatives of the Board, the Company, the U. W. O. C., and theOperating Engineers held a conference, apparently for the purposeof arranging an election upon consent of the parties to obviate the INTERSTATE WATER COMPANY ET AL.421necessity for any formal hearing upon the petition.No such electionwas arranged, however, for the Operating Engineers raised a questionregarding the Board's jurisdiction over the Company.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, transportation, communication, and com-merce among the several States, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the U. W. O. C. stipulated that the productionand maintenance employees of the Company, excluding clerical,office, and supervisory employees, constituted a unit appropriate forthe purposes of collective bargaining.5The propriety of such unitwas not disputed by the Operating Engineers.We see no reasonto modify the unit agreed upon by the parties.A question has arisen, however, regarding the inclusion in theunit of Mrs. Dora Symons, who is employed in the Company's pump-ing station laboratory and office.Mrs. Symons' duties consist ofmaking bacteriological tests to determine the purity of the waterand of keeping the necessary records in connection with these tests.Although the performance of such work does not require the skillof a trained chemist, it requires training in chemistry and laboratorywork.We find that Mrs. Symons is not a production or maintenanceemployee and we will exclude her from the bargaining unit.We find that the production and maintenance employees of theCompany, excluding clerical, office, and supervisory employees, coll-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to the employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESA pay-roll list of the Company's employees as of October 31, 1938,was introduced into evidence. It shows that on that date there were34 employees in the appropriate unit.The U. W. O. C. introduced5The Trial Examiner granted a motion by counsel for the U. W. O. C to amend thepetition so that the unit alleged to be appropriate therein conformed to the stipulated unit1642275-39-vol xi--28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDinto evidence 22 membership cards.The genuineness of the signa-tures on the cards was not questioned by any party to the proceeding,and the U. W. O. C.'s financial secretary and treasurer testified thathe had personally witnessed the signing of the cards and knew theemployees whose names appeared thereon.We have checked thesecards against the pay-roll list and find that 21 of the 34 employees inthe appropriate unit have designated the U. W. O. C. as their collec-tive bargaining representative.We find that the U. W. O. C. has been designated and selected by amajority of the employees in the appropriate unit as their represent-ative for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Inter-State Water Company, Danville, Illi-nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical, office, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.Local 146, Utility Workers Organizing Committee, is the exclu-sive representative of all the employees in such unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Local 146, Utility Workers OrganizingCommittee, has been designated and selected by a majority of theproduction and maintenance employees. of Inter-State Water Com-pany, Danville, Illinois, excluding clerical, office, and supervisory em-ployees, as their representative for the purposes of collective bargain-ing, and that pursuant to the provisions of Section 9 (a) of the Act,Local 146, UtilityWorkers Organizing Committee is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.